Title: From Thomas Jefferson to John Vaughan, 19 July 1808
From: Jefferson, Thomas
To: Vaughan, John


                  
                     Dear Sir 
                     
                     Washington July 19. 08.
                  
                  I have heard nothing of any books from M. Lasteyrie for the Philosophical society. Lieutt. Lewis sent me from him a treatise on the Cotton plant, and another on the Sugar cane, marked by the author as for myself, and so explained in a letter from him, wherein he says nothing of having sent any for the society. but as your letter did not pass through me, probably the books were sent through the same channel, or forgotten to be delivered. as the last may be the case and they will be more useful in the hands of the society than in mine, (for to me they are of no particular interest) I will ask the society to accept of mine, and for that purpose now inclose them to you with the assurances of my great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               